Order entered June 11, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00083-CR

                             CHAD ELDON HUDSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F14-51555-I

                                             ORDER
       On April 1, 2015 and May 20, 2015, this Court granted court reporter Velma Loza’s

requests for extensions of time to file the reporter’s record. In her second extension request, Ms.

Loza stated that the record is ready to be filed, except for four exhibits that are missing. On June

3, 2015, the Court received correspondence from the Honorable Robert Francis stating that

appellant’s counsel and counsel for state were trying to determine the whereabouts of the

exhibits. Another hearing was going to be held to determine whether the exhibits could be

located. On June 8, 2015, we received correspondence from appellant’s attorney stating he did

not have the exhibits, and that he last saw the exhibits in the possession of the prosecutor.

       In light of this information, and pursuant to Texas Rule of Appellate Procedure 34.6(f),

we ORDER the trial court to make findings regarding the following:
                  The trial court shall first determine whether the exhibits in question were admitted
                   into evidence.

                  If the trial court determines the exhibits were admitted into evidence, the trial
                   court shall next determine whether the exhibits were retained by the court reporter
                   of the trial court. If the exhibits were retained by the court reporter or the trial
                   court, the trial court shall further determine whether the exhibits can be located.

                  If the trial court determines the exhibits were not retained by the court reporter or
                   trial court, the trial court shall next determine who retained custody of the exhibits
                   at the conclusion of the trial proceedings and whether the exhibits can be located
                   and produced to the trial court.

                  If the trial court determines that the exhibits that were admitted into evidence
                   cannot be located, the trial court shall next determine whether appellant is at fault
                   for the loss or destruction of the exhibits, and whether the parties can agree on
                   substituted exhibits.

        We ORDER the trial court to transmit a record containing the written findings of fact,

any orders, and supporting documentation to this Court within THIRTY DAYS of the date of

this order.

        We DIRECT the Clerk to send copies of this order to the Honorable Don Adams,

Presiding Judge, Criminal District Court No. 2; the Honorable Robert Francis, Senior State

District Judge; Velma Loza, official court reporter, Criminal District Court No. 2; and to counsel

for all parties.

        We ABATE the appeal to allow the trial court to comply with the order. The appeal shall

be reinstated thirty days from the date of this order or when the findings are received.

                                                          /s/    ADA BROWN
                                                                 JUSTICE